                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

GARY HAROLD GREEN                                 §
#1866626                                          §
                                                  §
V.                                                §            A-19-CA-497-LY
                                                  §
LORIE DAVIS,                                      §
et al.                                            §



                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. §636(b) and Rule 1(f) of Appendix C of the Local Court. Before the Court

is Plaintiff’s complaint. Plaintiff, proceeding pro se, has been granted leave to proceed in forma

pauperis.

                                  STATEMENT OF THE CASE

       At the time he filed his complaint pursuant to 42 U.S.C. § 1983, Plaintiff was confined in the

Connally Unit of the Texas Department of Criminal Justice - Correctional Institutions Division.

Plaintiff challenges his conviction for robbery causing bodily injury, enhanced for punishment.

Plaintiff was sentenced to 99 years in prison. Plaintiff contends his indictment was void and he is

falsely imprisoned.

       Plaintiff previously challenged his conviction in a federal application for habeas corpus relief.

See Green v. Davis, No. A-16-CV-1048-SS (W.D. Tex.). The Court denied the application on
August 15, 2017. Plaintiff’s appeal was dismissed for failure to comply with the certificate of

appealability requirements on January 25, 2018. Green v. Davis, No. 17-51013 (5th Cir. 2018).

       Plaintiff sues the State of Texas, Director of the Texas Department of Criminal Justice -

Correctional Institutions Division Lorie Davis, former Travis County District Attorney Rosemary

Lehmberg,1 Judge Julie Kocurek, Assistant Travis County District Attorney Christopher Baugh,

Assistant Travis County District Attorney Katherine Sweeten, defense attorney Richard Jones,

appellate counsel Kristen Jernigan, Fifth Circuit Clerk’s Office employee Claudia Farrington, and

Assistant Texas Attorney General Edward Marshall. Plaintiff seeks $350,000 in damages against

Claudia Farrington for her alleged refusal to file a motion pursuant to Rule 52(b) of the Federal

Rules of Criminal Procedure in his appeal of his federal habeas application. He seeks $1,000,000

from each of the other defendants. Plaintiff also seeks his immediate release from prison.

                                 DISCUSSION AND ANALYSIS

       A.      Standard Under 28 U.S.C. § 1915(e)

       An in forma pauperis proceeding may be dismissed sua sponte under 28 U.S.C. § 1915(e)

if the court determines the complaint is frivolous, malicious, fails to state a claim upon which relief

may be granted or seeks monetary relief against a defendant who is immune from suit. A dismissal

for frivolousness or maliciousness may occur at any time, before or after service of process and

before or after the defendant’s answer. Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986).

       When reviewing a plaintiff’s complaint, the court must construe plaintiff’s allegations as

liberally as possible. Haines v. Kerner, 404 U.S. 519 (1972). However, the petitioner’s pro se status



       1
         The correct spelling of Rosemary Lehmberg’s name is substituted for the defendant
previously identified as “Rosemary Lehmber.”

                                                  2
does not offer him “an impenetrable shield, for one acting pro se has no license to harass others, clog

the judicial machinery with meritless litigation and abuse already overloaded court dockets.”

Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986).

       B.      Eleventh Amendment Immunity

       Plaintiff’s claims against the State of Texas are barred by the Eleventh Amendment. The

Eleventh Amendment generally divests federal courts of jurisdiction to entertain suits directed

against states. Port Auth. Trans-Hudson v. Feeney, 495 U.S. 299, 304 (1990).

       C.      Prosecutors

       Plaintiff’s claims against former Travis County District Attorney Rosemary Lehmberg and

Assistant Travis County District Attorneys Christopher Baugh and Katherine Sweeten are barred by

prosecutorial immunity. Prosecutors are absolutely immune from liability under the federal civil

rights statutes with regard to actions taken by them within the course and scope of representing the

governmental agencies and subdivisions in judicial proceedings. Under the doctrine of prosecutorial

immunity, a prosecutor is absolutely immune in a civil rights lawsuit for any action taken in

connection with a judicial proceeding. Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993); Burns

v. Reed, 500 U.S. 478, 487-92 (1991); Imbler v. Pachtman, 424 U.S. 409, 427-31 (1976). “[A]cts

undertaken by the prosecutor in preparing for the initiation of judicial proceedings or for trial, and

which occur in the course of his role as an advocate for the State, are entitled to the protection of

absolute immunity.” Boyd v. Biggers, 31 F.3d 279, 285 (5th Cir. 1994) (quoting Buckley v.

Fitzsimmons 509 U.S. at 273). Prosecutorial immunity applies to the prosecutor’s actions in

initiating the prosecution and in carrying the case through the judicial process. Boyd, 31 F.3d at 285;

Graves v. Hampton, 1 F.3d 315, 318 (5th Cir. 1993). Thus, a prosecutor is immune from civil rights


                                                  3
liability for actions taken in connection with a judicial proceeding, even if taken maliciously.

Brummett v. Camble, 946 F.2d 1178, 1181 (5th Cir. 1991), cert. denied, 504 U.S. 965 (1992);

Rykers v. Alford, 832 F.2d 895, 897 (5th Cir. 1987).

       The Court recognizes that not all prosecutorial functions are protected. In Imbler, the Court

declared that absolute immunity applied to a prosecutor’s actions in “initiating a prosecution and in

presenting the State’s case.” Imbler, 424 U.S. at 431. This immunity protected the alleged knowing

use of false testimony at trial and the alleged deliberate suppression of exculpatory evidence. In

Imbler, the Court left open the issue of whether absolute immunity applied to administrative or

investigative acts. However, in Burns, the Court answered that question, stating that absolute

immunity does not apply to investigative or administrative acts performed by prosecutors. Burns,

500 U.S. at 493.

       In the case at hand, Plaintiff challenges actions or inactions taken by the prosecuting attorney

during Plaintiff’s criminal proceedings which are clearly protected by prosecutorial immunity. In

this action Plaintiff does not allege any actions taken by the defendants that were outside the course

and scope of representing the Travis County District Attorney’s Office in Plaintiff’s criminal

proceedings. Therefore, Defendants Lehmberg, Baugh, and Sweeten are protected by absolute

immunity.

       D.      Judge Kocurek

       Plaintiff’s claims against Judge Kocurek are barred by judicial immunity. It is well settled

law that a judge enjoys absolute immunity from liability for damages for judicial acts performed

within his jurisdiction. Hale v. Harney, 786 F.2d 688, 690 (5th Cir. 1986). The doctrine of absolute

judicial immunity protects judges not only from liability, but also from suit. Mireless v. Waco, 502


                                                  4
U.S. 9, 11 (1991). Motive of the judicial officer is irrelevant when considering absolute immunity.

See Mitchell v. McBryde, 944 F.2d 229, 230 (5th Cir. 1991) (“The judge is absolutely immune for

all judicial acts not performed in clear absence of all jurisdiction, however erroneous the act and

however evil the motive.”).

        Absolute judicial immunity is overcome in only two rather narrow sets of circumstances:

first, a judge is not immune from liability for nonjudicial actions, i.e., actions not taken in the judge’s

judicial capacity, and second, a judge is not immune for actions, though judicial in nature, taken in

complete absence of all jurisdiction. Mireless, 502 U.S. at 11-12. “A judge’s acts are judicial in

nature if they are ‘normally performed by a judge’ and the parties affected ‘dealt with the judge in

his judicial capacity.’” Boyd v. Biggers, 31 F.3d 279, 285 (5th Cir. 1994) (quoting Mireless, 502

U.S. at 12). In the case at bar, Plaintiff does not complain of any actions taken by Judge Kocurek

that were nonjudicial in nature nor does he show that she was acting in the clear absence of all

jurisdiction. Accordingly, Judge Kocurek is protected by absolute immunity.

        E.      Defense Attorneys

        The provisions of 42 U.S.C. § 1983 state that every person who acts under color of state law

to deprive another of constitutional rights shall be liable to the injured party. Defense attorneys are

not state actors. As such, an action which is essentially a tort claim for malpractice against appointed

counsel cannot be brought under §1983. See O’Brien v. Colbath, 465 F.2d 358, 359 (5th Cir. 1972);

Shapley v. Green, 465 F.2d 874 (5th Cir. 1972). Likewise, no claim under § 1983 can be brought

against retained counsel because retained counsel does not act under color of state law. Pete v.

Metcalfe, 8 F.3d 214, 217 (5th Cir. 1993); Russell v. Millsap, 781 F.2d 381, 383 (5th Cir. 1985),

cert. denied, 479 U.S. 826 (1986).


                                                    5
        F.      Heck- Barred

        Plaintiff’s claims against all of the defendants except Claudia Farrington are also barred by

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) and the Fifth Circuit’s application of Heck to state

prisoner § 1983 lawsuits in Boyd v. Biggers, 31 F.3d 279 (5th Cir. 1994). In Heck, the Supreme

Court held:

        [I]n order to recover damages for allegedly unconstitutional conviction or
        imprisonment, or for other harm caused by actions whose unlawfulness would render
        a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or
        sentence has been reversed on direct appeal, expunged by executive order, declared
        invalid by a state tribunal authorized to make such determination, or called into
        question by a federal court’s issuance of a writ of habeas corpus.

        In this case Plaintiff does not allege that his conviction has been reversed, expunged,

invalidated, or called into question by a federal court’s issuance of writ of habeas corpus. Plaintiff’s

recitation of the procedural history in this case indicates just the opposite.

        G.      Clerk’s Office Employee

        Plaintiff’s claim against Claudia Farrington is frivolous. Prisoners have a constitutionally

protected right of access to the courts. Bounds v. Smith, 430 U.S. 817, 821 (1977); Brewer v.

Wilkinson, 3 F.3d 816, 820 (5th Cir. 1993). This right of access for prisoners is not unlimited.

Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997). Rather, it encompasses only a reasonably

adequate opportunity to file nonfrivolous legal claims challenging their convictions or conditions

of confinement. Lewis v. Casey, 518 U.S. 343, 351 (1996). Thus, to prevail on a denial of access

to the courts claim under section 1983, a plaintiff must show an actual injury in connection with an

identifiable legal proceeding. Id. at 349-53.




                                                   6
        On or about March 20, 2019, Plaintiff attempted to file a “Motion for Leave to File a Rule

52(b)” motion in Cause No. 17-50113 at the Fifth Circuit Court of Appeals. However, the appeal

had been dismissed more than a year earlier on January 25, 2018. Ms. Farrington, a Clerk’s Office

employee, returned the motion to Plaintiff unfiled and explained no action would be taken on the

motion as the court was without jurisdiction. The motion Plaintiff attempted to file was untimely

and frivolous. As such, he has not stated a claim for denial of access to the court.

        H.      Habeas Claims

        To the extent Plaintiff seeks his immediate release, he must seek such relief in an application

for habeas corpus relief. The exclusive remedy for a prisoner challenging the fact or duration of his

confinement, seeking immediate or speedier release is habeas corpus relief. Preiser v. Rodriguez,

411 U.S. 475, 488-490 (1973). However, Plaintiff has already filed an unsuccessful federal

application for habeas corpus relief.

        Title 28 U.S.C. § 2244(b) provides before a second or successive application for writ of

habeas corpus is filed in the district court, an applicant must move in the appropriate court of appeals

for an order authorizing the district court to consider the application. 28 U.S.C. § 2244(b)(3).

Because Petitioner has not obtained prior approval to file a successive habeas corpus application, the

Court is without jurisdiction to consider any claims for habeas corpus relief. See United States v.

Fulton, 780 F.3d 683 (5th Cir. 2015) (holding the district court does not have jurisdiction to consider

a successive § 2255 motion and remanding to the district court with instructions to dismiss the

successive motion for want of jurisdiction).




                                                   7
                                      RECOMMENDATION

       It is therefore recommended that Plaintiff’s claims against the State of Texas be dismissed

without prejudice for want of jurisdiction. It is further recommended that Plaintiff’s remaining

claims for monetary relief be dismissed with prejudice as frivolous pursuant to 28 U.S.C. § 1915(e).

It is finally recommended that Plaintiff’s request for habeas corpus relief be dismissed without

prejudice to refiling an application for habeas corpus relief after Plaintiff obtains permission from

the Fifth Circuit Court of Appeals to file a successive habeas corpus application.

       It is further recommended that the Court include within its judgment a provision expressly

and specifically warning Plaintiff that filing or pursuing any further frivolous lawsuits may result in

(a) the imposition of court costs pursuant to Section 1915(f); (b) the imposition of significant

monetary sanctions pursuant to Fed. R. Civ. P. 11; (c) the imposition of an order barring Plaintiff

from filing any lawsuits in this Court without first obtaining the permission from a District Judge

of this Court or a Circuit Judge of the Fifth Circuit; or (d) the imposition of an order imposing some

combination of these sanctions.

       It is further recommended that Plaintiff should be warned that for causes of action which

accrue after June 8, 1995, the Texas Department of Criminal Justice, upon receipt of a final order

of a state or federal court that dismisses as frivolous or malicious a lawsuit brought by an inmate

while the inmate was in the custody of the Department or confined in county jail awaiting transfer

to the Department following conviction of a felony or revocation of community supervision, parole,

or mandatory supervision, is authorized to forfeit (1) 60 days of an inmate’s accrued good conduct

time, if the Department has previously received one final order; (2) 120 days of an inmate’s accrued

good conduct time, if the Department has previously received two final orders; or (3) 180 days of


                                                  8
an inmate’s accrued good conduct time, if the Department has previously received three or more

final orders. See, TEX. GOV’T CODE ANN. § 498.0045 (Vernon 1998).

       It is further recommended that Plaintiff be warned that if Plaintiff files more than three

actions or appeals while he is a prisoner which are dismissed as frivolous or malicious or for failure

to state a claim on which relief may be granted, then he will be prohibited from bringing any other

actions in forma pauperis unless he is in imminent danger of serious physical injury. See 28 U.S.C.

§ 1915(g).

       In the event this Report and Recommendation is accepted, adopted or approved, it is

recommended that the Court direct the Clerk to e-mail a copy of its order and judgment to the TDCJ

- Office of the General Counsel and the keeper of the three-strikes list.

                                           OBJECTIONS

       Within 14 days after receipt of the magistrate judge’s report, any party may serve and file

written objections to the findings and recommendations of the magistrate judge. 28 U.S.C. § 636

(b)(1)(C). Failure to file written objections to the proposed findings and recommendations contained

within this report within 14 days after service shall bar an aggrieved party from de novo review by

the district court of the proposed findings and recommendations and from appellate review of factual

findings accepted or adopted by the district court except on grounds of plain error or manifest




                                                  9
injustice. Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415 (5th Cir. 1996)(en banc); Thomas

v. Arn, 474 U.S. 140, 148 (1985); Rodriguez v. Bowen, 857 F.2d 275, 276-277 (5th Cir. 1988).

       SIGNED on May 13, 2019.




                                          _____________________________________
                                          MARK LANE
                                          UNITED STATES MAGISTRATE JUDGE




                                              10
